Exhibit 10.3

AIRCRAFT TIME-SHARING AGREEMENT




THIS AIRCRAFT TIME-SHARING AGREEMENT (this "Agreement") is entered into as of
February 3, 2015 to be effective May 21, 2015 between Unum Group, a Delaware
corporation (the "Operator"), and Richard P. McKenney, a resident of the State
of Tennessee (the "User").


R E C I T A L S:


A.Operator owns and maintains the corporate aircraft described herein and
operates such aircraft in connection with its business;


B.User desires to obtain air transportation services in such aircraft from time
to time for cash; and


C.Operator is authorized to carry other persons under a time-sharing agreement
for reimbursement on a limited basis, as long as Operator does not engage in the
carriage of persons or cargo by air for compensation or hire;


NOW, THEREFORE, in consideration of the foregoing and of other good and valuable
consideration, the receipt and sufficiency whereof are hereby acknowledged, the
parties do hereby agree as follows:


1.Definitions. As used herein, the following capitalized terms shall have the
respective meanings set forth in this Section 1:


"Aircraft" shall mean each aircraft described in any Supplement or Supplements
hereto executed by and between User and Operator substantially in the form of
Exhibit A.


"FAA" shall mean the Federal Aviation Administration of the U.S. Department of
Transportation, or any successor.


"FAR" shall mean the Federal Aviation Regulations, Title 14, Code of Federal
Regulations, as in effect from time to time.


"Principal Base" shall mean Chattanooga Metropolitan Airport, Chattanooga,
Tennessee (airport code CHA).


"Service Area" shall mean the 48 contiguous states of the United States; Canada;
Mexico; and the islands in the Caribbean Sea.


"Service Period" shall mean the period from the effective date of the relevant
Supplement to the date of termination hereof communicated by at least thirty
(30) days’ written notice from one party hereto to the other, inclusive.



1

--------------------------------------------------------------------------------




"Services" shall have the meaning given thereto in Section 2 of this Agreement.


"Supplement" shall mean each Aircraft Time-Sharing Supplement executed under
this Agreement by the parties hereto substantially in the form of Exhibit A
hereto, covering one or more particular Aircraft and incorporating by reference
the terms and provisions of this Agreement.


"Ticket Tax" shall mean the federal excise tax imposed upon the transportation
of persons by air pursuant to Section 4261 of the Internal Revenue Code of 1986,
as amended, 26 U.S.C. Section 4261, or any replacement thereof, and regulations
thereunder.


2.Operator Services. During the Service Period, Operator will provide the
following services to User (collectively the “Services”):


(a)The use of one or more of the Aircraft, on a time-sharing basis pursuant to
the provisions of FAR Sections 91.501(b)(6) and 91.501(c)(1), 14 C.F.R. Sections
91.501(b)(6) and 91.501(c)(1), upon request of User from time to time. The
Principal Base shall be used for purposes of routine departure and arrival of
persons authorized by User to use the Services. The Services will be available
to User within the Service Area on a space-available basis in the discretion of
Operator, upon not less than twenty-four (24) hours' prior telephonic or other
notice from User to Operator.


(b)Flight crew for the Aircraft.


(c)Inspection and maintenance of the Aircraft according to specifications
currently in practice by Operator.


3.Consideration.


(a)In partial reimbursement of Operator’s costs of providing the Services to be
provided to User hereunder, User shall pay to Operator its actual costs of each
of the following items as expenses of any specific flight conducted hereunder:


(1)
Fuel, oil, lubricants and other additives.

(2)
Travel expenses of the crew, including food, lodging and ground transportation.

(3)
Hangar and tie-down costs away from the Aircraft's base of operation.

(4)
Insurance (if any) obtained for the specific flight.

(5)
Landing fees, airport taxes and similar assessments.

(6)
Customs, foreign permit and similar fees directly related to the flight.

(7)
In-flight food and beverages provided by Operator.

(8)
Passenger ground transportation provided by Operator.

(9)
Flight planning and weather contract services used for the flight.

(10)
An additional charge equal to 100 percent of the expenses listed in paragraph
(1) above.




2

--------------------------------------------------------------------------------




(b)In connection with all Services rendered, Operator shall invoice User
promptly for all reimbursable costs incurred by Operator in connection with a
specific flight. The amount invoiced at any time shall reflect actual costs of
Operator in pursuing the specific flight referred to, plus the amount of Ticket
Tax required to be collected and remitted by Operator thereon. User shall pay
each invoice within 20 days of receipt.


4.Other Obligations of User. For each flight, User shall provide Operator with
an accurate passenger manifest not less than two (2) hours prior to scheduled
departure. User also shall cooperate reasonably and shall arrange that
passengers shall cooperate reasonably with Operator in its efforts to comply
with all applicable requirements of the FAA, the U.S. Department of Homeland
Security and any other governmental authorities having jurisdiction over each
flight hereunder.


5.Operational Control. At all times when any Aircraft is being flown for User
under this Agreement, Operator shall have operational control of the Aircraft.
Operator’s pilot-in-command shall have final authority to determine all safety
matters, including without limitation the initiation and termination of each
flight, the selection of routing of the Aircraft and the load to be carried.


6.Liability Limitations. Operator shall not be liable for delay or cancellation
of flights or for loss or damage to property to the extent the same is caused by
scheduling of necessary maintenance or repairs or by inclement weather, strike,
civil commotion, government action, flood, fire, explosion, act of God or any
other cause beyond the reasonable control of Operator. The liability of Operator
for loss of or damage to baggage or other cargo shall be limited to $20 per
kilogram of such property. Neither party shall be liable to the other for any
punitive, exemplary or special damages under or in connection with this
Agreement.


7.Risks, Indemnification and Insurance.


(a)Except as otherwise provided herein, Operator shall indemnify, defend and
hold harmless User from and against any and all third-party claims, charges,
suits, losses, costs, damages, liabilities and causes of action, including
reasonable attorneys' fees, to the extent the same are imposed upon, incurred by
or asserted against User as a result of any act or omission on the part of
Operator or those for whom Operator is responsible in connection with the
operation or use of the Aircraft or as a result of a breach by Operator of any
of its obligations, representations or warranties under this Agreement.


(b)Except as otherwise provided herein, User shall indemnify, defend and hold
harmless Operator from and against any and all third-party claims, charges,
suits, losses, costs, damages, liabilities and causes of action, including
reasonable attorneys' fees, to the extent the same are imposed upon, incurred by
or asserted against Operator as a result of a breach by User of any of his
obligations, representations or warranties under this Agreement.


(c)During the term of this Agreement, Operator shall maintain or cause to be
maintained aircraft liability insurance in respect of each Aircraft, its use and
operation, covering

3

--------------------------------------------------------------------------------




bodily injury and death of persons and loss of or damage to property, with a
combined single limit of not less than $50,000,000 per occurrence, and naming
User as an additional insured under the policy.


(d)During the Service Period, Operator shall maintain or cause to be maintained
aircraft hull insurance covering all risks of loss of and damage to each
Aircraft, in an amount not less than the replacement value of the Aircraft.


(e)All such coverages shall be maintained with insurers of recognized
responsibility and shall conform to any relevant requirements of the FAA for
aircraft operated in time-sharing service.


8.Representations and Warranties of Operator. Operator hereby represents and
warrants to, and covenants with, User that on the date hereof, and at all times
during the Service Period:


(a)Operator is a corporation duly organized and existing in good standing under
the laws of the State of Delaware and is duly authorized to transact business
under the laws of all other jurisdictions where the nature of its business
requires such authorization.


(b)This Agreement constitutes the valid and binding obligations of Operator
enforceable against Operator in accordance with its terms.


(c)Operator is the registered owner of each Aircraft and has good right to use,
possess and control each Aircraft for all purposes of this Agreement.


(d)Operator is duly authorized to carry out flights of all Aircraft under a
time-sharing arrangement as contemplated by FAR Section 91.501, 14 C.F.R.
Section 91.501.


(e)Each pilot and co-pilot provided by Operator hereunder shall be duly
type-rated for aircraft of the same type as the Aircraft to be operated by them,
and shall be properly qualified, tested and trained pursuant to the FAR and
current under FAR Section 61.57, 14 C.F.R. Section 61.57.


9.Representations and Warranties of User. User hereby represents and warrants
to, and covenants with, Operator that on the date hereof, and at all times
during the Service Period:


(a)User is an individual resident of the State of Tennessee, of full age, and
has all necessary authority to execute, deliver and perform this Agreement.


(b)This Agreement constitutes the valid and binding obligations of User
enforceable against User in accordance with its terms.



4

--------------------------------------------------------------------------------




(c)The Aircraft shall be used hereunder only for User’s own purposes, and not
for providing transportation of passengers or cargo to others for compensation
or hire or for any unlawful purpose.


10.Independent Contractor. At all times hereunder, Operator will determine the
methods, details and means of performing the Services. It is the intention of
the parties that Operator shall be an independent contractor hereunder, and
nothing in this Agreement shall be deemed to constitute either party an agent,
partner or joint venturer of the other or to authorize either party to bind the
other to any agreement or obligation.


11.Termination. Either party may terminate this Agreement upon thirty (30) days’
prior written notice to the other.


12.Application.    The provisions of this Agreement shall apply to all annual
hours (and any portion thereof) of use of the Aircraft by the User to the extent
such hours in the aggregate exceed the total annual hours of use without cost to
the User which are authorized by the Operator.


13.Miscellaneous.


(a)Except as expressly permitted hereby, neither party may assign any of its
interest in this Agreement or any Supplement or delegate any of its obligations
hereunder or thereunder without the written consent of the other party. No such
consent shall be required for any assignment by Operator to any affiliate or
successor, provided that any such assignee meets all of the requirements set
forth herein with respect to the Operator.


(b)Unless otherwise provided herein, all notices and other communications
required or permitted under this Agreement shall be in writing and shall be
deemed delivered upon physical delivery thereof to the recipient, upon receipt
of a facsimile copy with electronic confirmation received by the sender or five
(5) days after being sent by U.S. Mail with postage prepaid, addressed as
follows:


 
If to User:
 
Mr. Richard P. McKenney
 
 
 
1 Fountain Square
 
 
 
Chattanooga, TN 37402
 
 
 
Facsimile: (423) 294-7056
 
 
 
 
 
If to Operator:
 
Unum Group
 
 
 
1 Fountain Square
 
 
 
Chattanooga, TN 37402
 
 
 
Attn: General Counsel
 
 
 
Facsimile: (423) 294-5036



(c)The terms and provisions of this Agreement and any Supplements hereto shall
be governed and construed in accordance with the laws of the State of Tennessee
without

5

--------------------------------------------------------------------------------




giving effect to its conflicts of laws provisions except such principles which
permit the parties to select the law to be applied to this Agreement.


(d)This Agreement and the Supplements hereunder shall inure to the benefit of
and be binding upon the parties hereto, their respective heirs, successors and
permitted assigns.


(e)This Agreement and each relevant Supplement hereunder constitute the entire
agreement and understanding between the parties with respect to the subject
matter hereof and may not be amended, waived or modified except in a writing
signed by the party to be charged.


(f)This Agreement and any Supplement hereunder may be executed in two or more
counterparts and by the parties hereto and thereto on separate counterparts, all
such counterparts together to constitute one and the same instrument.


(g)This Agreement and any Supplements hereunder supersede all prior agreements
or assertions with respect to the subject matter hereof, whether oral or
written, and all other communications between the parties with respect to the
subject matter hereof.


(h)This Agreement is intended to comply with the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”) or an exemption or
exclusion therefrom and, with respect to amounts that are subject to Section
409A of the Code, shall in all respects be administered in accordance with
Section 409A of the Code. All reimbursements and in-kind benefits provided under
this Agreement that constitute deferred compensation within the meaning of
Section 409A of the Code shall be made or provided in accordance with the
requirements of Section 409A of the Code, including, without limitation, that
(i) in no event shall reimbursements under this Agreement be made later than the
end of the calendar year next following the calendar year in which the
applicable fees and expenses were incurred, provided, that invoices shall have
been submitted for such fees and expenses at least 10 days before the end of the
calendar year next following the calendar year in which such fees and expenses
were incurred; (ii) the amount of in-kind benefits that are required to be paid
or provided in any given calendar year shall not affect the in-kind benefits
that are obligated to be paid or provided in any other calendar year; (iii) the
right to receive reimbursements and in-kind benefits may not be liquidated or
exchanged for any other benefit; and (iv) in no event shall obligations to make
reimbursements or provide in-kind benefits apply later than five years beyond
User’s lifetime.


[Signatures on the following page.]

6

--------------------------------------------------------------------------------






14.Truth-In-Leasing.


DURING THE TWELVE (12) MONTHS PRECEDING THE EXECUTION OF THIS AGREEMENT, THE
AIRCRAFT HAS BEEN MAINTAINED AND INSPECTED UNDER FAR PART 91. OPERATOR CERTIFIES
THAT THE AIRCRAFT WILL BE MAINTAINED AND INSPECTED IN COMPLIANCE WITH APPLICABLE
REQUIREMENTS OF FAR PART 91 FOR OPERATIONS TO BE CONDUCTED UNDER THIS AGREEMENT.
DURING THE DURATION OF THIS AGREEMENT, OPERATOR SHALL BE CONSIDERED RESPONSIBLE
FOR OPERATIONAL CONTROL OF THE AIRCRAFT WHEN OPERATED UNDER THIS AGREEMENT. THE
UNDERSIGNED OPERATOR, WHOSE ADDRESS IS 1 FOUNTAIN SQUARE, CHATTANOOGA, TN 37402,
CERTIFIES THAT IT IS RESPONSIBLE FOR SUCH CONTROL AND THAT IT UNDERSTANDS ITS
RESPONSIBILITIES FOR COMPLIANCE WITH APPLICABLE FAR PROVISIONS.


AN EXPLANATION OF THE FACTORS BEARING ON OPERATIONAL CONTROL AND THE PERTINENT
FEDERAL AVIATION REGULATIONS CAN BE OBTAINED FROM THE NEAREST FAA FLIGHT
STANDARDS DISTRICT OFFICE, GENERAL AVIATION DISTRICT OFFICE OR AIR CARRIER
DISTRICT OFFICE.


IN WITNESS WHEREOF, Operator and User have executed this Aircraft Time-Sharing
Agreement as of the day and year first above written.


Unum Group, as Operator




By: /s/ Lisa G. Iglesias            
Lisa G. Iglesias


Title: Executive Vice President, General Counsel




Richard P. McKenney, as User




/s/ Richard P. McKenney            
Richard P. McKenney





7

--------------------------------------------------------------------------------

Exhibit A

AIRCRAFT TIME-SHARING SUPPLEMENT NO. 1




THIS AIRCRAFT TIME-SHARING SUPPLEMENT NO. 1 (this "Supplement") is entered into
as of February 3, 2015 to be effective May 21, 2015 by and between Unum Group
(“Operator”) and Richard P. McKenney ("User").


Operator and User are parties to that Aircraft Time-Sharing Agreement between
them dated as of February 3, 2015 to be effective May 21, 2015 (the
"Agreement"), the terms and provisions of which Agreement are incorporated
herein by this reference. This Supplement is entered into by the parties in
order to add further aircraft to the Agreement.


1.User engages Operator to provide, and Operator agrees to provide to User, the
use from time to time of the aircraft described below (the "Aircraft") upon all
of the terms and provisions of the Agreement as supplemented by this Supplement:


Make and Model
Year
Serial No.
Registration No.
Raytheon Hawker 800XP
2000
258473
N73UP
Raytheon Hawker 800XP
2000
258484
N84UP
Raytheon Hawker 800XP
2003
258639
N95UP



2.As compensation for the services to be rendered under the Agreement as
supplemented hereby, User shall reimburse to Operator certain of Operator’s
costs, as provided more fully in the Agreement.


3.The term of this Supplement shall commence as of the 21st day of May, 2015 at
12 AM Eastern time and shall extend until the expiration of the Service Period
(as defined in the Agreement), unless earlier terminated in accordance with the
terms of the Agreement.


4.The parties acknowledge and agree that, notwithstanding any other term or
provision hereof, the rights of User to use the Aircraft hereunder are (a)
subject to all terms and provisions of the lease agreements with respect thereto
between the lessors thereof and the Operator and (b) subordinate to the rights
of the respective lessors thereof and their secured lenders.


IN WITNESS WHEREOF, Operator and User have executed this Aircraft Time-Sharing
Supplement No. 1 as of the day and year first above written.




Unum Group, as Operator






By: /s/ Lisa G. Iglesias   
Richard P. McKenney, as User






/s/ Richard P. McKenney





